Title: Enclosure: Craven Peyton’s Contract with Elizabeth Henderson
From: Peyton, Craven,Henderson, Elizabeth
To: 


            ‘It is understood that whereas I Elizabeth Henderson have this day sold to Craven Peyton of Virginia my dower in certain property in Albermarle county Virginia, including the house I formerly lived in, and Know ye that whereas I rented the sd house to John Henderson of said state, and that there is nothing to be so construed in my sale of said house to sd Peyton as to damage me, but if sd Henderson agrees to keep sd house, he does, so long as he thinks proper, agreeable to our articles: but sd Peyton is to recieve said rent after this year: sd Peyton to be bound by the articles of agreement between sd Henderson & myself.
            I, said Peyton, doth bind myself to the above writing, as witness my hand & seal this 18th. of Sep. 1802.
            
              Teste
              James L. Henderson
              Charles Henderson
            
          